       Case 3:18-cv-00037-MMD-CLB Document 38 Filed 01/22/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      HOWARD LEE WHITE,
4                                                       3:18-cv-0037-MMD-CLB
                                   Plaintiffs,
5         v.
                                                        ORDER
6      ROMEO ARANAS, et al.,
7
                                 Defendants.
8

9           On January 5, 2021, appointed counsel, Margaret McLetchie, Esq. and Alina Shell,
10   Esq. of McLetchie Law and Adam Hosmer-Henner, Esq., Chelsea Latino, Esq., and Philip
11   Mannelly, Esq. of McDonald Carano LLP, filed a motion to withdraw as counsel (ECF No.
12   35). No opposition was filed. Pursuant to LR 7-2(d), the failure of an opposing party to file
13   points and authorities in response to any motion . . . constitutes a consent to the granting of
14   the motion. Therefore, the motion to withdraw (ECF No. 35) is GRANTED.
15          Defendants entered a suggestion of death of the plaintiff (ECF No. 36). If a motion for

16   substitution by the decedent’s successor or representative is not filed on or before

17   Wednesday, April 7, 2021, this action must be dismissed. Fed. R. Civ. P. 25(a)(1).

18          DATED: January 22, 2021.

19

20                                               ______________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                    1
